Citation Nr: 1738901	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability manifested by abdominal, groin, and testicle pain, as a result of surgeries performed at Department of Veterans Affairs Medical Centers (VAMCs) in June 1992, April 1996, and May 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is associated with the claims folder.  

The issue on appeal was previously before the Board in September 2010 when the Board denied the Veteran's claim.  The Veteran appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an order dated May 2011, the Court vacated the Board's September 2010 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (Joint Motion).  The Board remanded the case in October 2011 and then denied the claim in an April 2015 decision.  Again, the Veteran appealed the April 2015 Board decision to the Court.  A March 2017 Court memorandum decision vacated the April 2015 Board decision and returned the issue to the Board for review.

The Board notes that the Veteran initially requested compensation under 38 U.S.C.A. § 1151 for additional disability as a result of surgeries performed at VAMCs.  He did not identify the specific dates of the surgeries.  Indeed, the rating decision on appeal and the March 2009 Statement of the Case did not identify the specific dates of the VAMC surgeries.  However, review of the record shows that the VAMC surgeries were performed in 1992, 1996, and 2007.  Indeed, during the hearing on appeal, the Veteran mentioned the revision surgery in 1996 and the VA medical opinion obtained in this case also discussed the additional disability resulting from the 1992 and 1996 surgeries.  The dates of the surgeries were first identified by the September 2010 Board decision and only considered and listed the VAMC surgeries performed in 1992 and 2007.  However, given the evidence in the record, including the Veteran's statements, the June 2012 VA medical opinion and private medical opinion dated in August 2012, the Board finds that the issue on appeal must include consideration of the April 1996 surgery.  Accordingly, the Board has recharacterized the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the appellant submitted a favorable private medical opinion.  The private medical opinion from Greg Kane, M.D. was that the appellant's current abdominal pain was due to VA malfeasance and not due to the appellant's Meckel's diverticulum.  As noted in the March 2017 Court memorandum decision which vacated the April 2015 Board decision, at the time of the April 2015 Board decision, Dr. Kane's opinion of record was only one page in length, and lacked any signature from Dr. Kane.  Further, the appellant's then representative cited specific portions of the examiner's opinion that were not part of the one-page opinion of record.  Moreover, the opinion bore a "1" at the bottom of the page, suggesting that the document comprised of more than one page.  The Court concluded that the Board failed to provide an aequate statement of reasons or bases for not returning the appellant private medical opinion for clarification.  In July 2016, the appellant submitted a brief to the Court and attached as Exhibit A the complete private medical opinion dated August 9, 2012 under the letterhead of Dr. Kane.  However, the complete opinion was also unsigned.  In view of the foregoing, the Board finds that a request for a signed copy of the complete August 9, 2012 opinion of Dr. Kane is warranted.

The Board also finds that an additional VA medical opinion is required.  The evidence of record contains a June 2012 VA medical opinion indicating that the additional disability from the 1992 and 1996 surgeries was a hernia, but that the hernia was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA and that the hernia was a potential late complication, and a known risk factor, of any abdominal surgery.  The VA examiner indicated that the 2007 hernia surgery was the additional disability resulting from the 1992 and 1996 surgeries, but did not indicate whether any additional disability resulted from the 2007 surgery.  Additioanlly, in the private medical opinion dated in August 2012 referenced above, Dr. Kane opined that the Veteran had chronic abdominal pain and testicular pain as a result of the 1992 surgery, but did not identify any specific diagnosis.  Dr. Kane also questioned the basis of the June 2012 VA examiner's opinion wherein the examiner stated that the cause for the 1992 and 1996 surgeries was underlying Meckel's diverticulum.  Based on the current medical evidence of record, the Board finds that a VA medical opinion is required to address the surgeries performed in June 1992, April 1996, and May 2007.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization for release of information from the Veteran, contact Greg Kane, M.D. and request that he provide VA with a signed copy of his complete August 9, 2012 medical opinion on behalf of the Veteran.  If the requested signed opinion is not provided pursuant to a request to Dr. Kane, the Veteran and his representative should be notified and afforded the opportunity to submit the signed complete opinion to VA.

2.  Forward the Veteran's claims folder to an appropriate VA examiner for review and to provide medical opinons as requested below.  The examiner must review the claims folder and such review should be noted in his or her opinion.  

Following review of the claims folder, the examiner must address the following: 

Whether the Veteran has an additional disability, manifested by abdominal, groin, and/or testicle pain, due to June 1992 (left hemicolectomy), April 1996 (revision) and/or May 2007 (hernia repair) VA surgical procedures, to include a hernia.  Any such additional disability(ies) must be specifically identified.  Rationale must be provided for the opinion proferred.  In providing the requested rationale, the examiner must reconcile the opinion proferred with the August 2012 letter from Dr. G. K., which discussed the chronic testicular and abdominal pain from his surgeries and whether such pain constitutes a diagnosed disability.  

For each identified additional disability, including, but not limited to hernia, address whether such a disability is at least as likely as not (50 percent probability or higher): (1) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA practitioner(s); (2) the result of VA failure to exercise the degree of care that would be expected of a reasonable health care provider; and (3) whether the disability is the result of an event that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

The examiner is requested to provide a complete rationale for his or her opinion(s), as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  In addition, the examiner must address the June 2012 VA medical opinion, indicating that the Veteran's hernia was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA and that a hernia was a potential late complication and known risk factor of any abdominal surgery.  The examiner must also discuss Dr. G. K.'s August 2012 opinion wherein it was indicated that the Veteran had chronic pain as a result of the 1992 surgery and that the cause for the 1992 and 1996 surgeries was not underlying Meckel's diverticulum.

2.  After completing the above development, readjudicate the issue on appeal, with consideration of the June 1992, April 1996, and May 2007 surgeries.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




